DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed June 23, 2022.
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. However, Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (US Pub. No. 2018/0018723) further in view of Sharp (US Pub. No. 2016/0012465)


Regarding claim 1, Nagla teaches a computer-implemented method for generating a digital identity of equipment on an equipment online marketplace platform, the method comprising:
‘receiving, by a server executing the equipment online marketplace platform through a network, one or more images or documents containing information of the equipment from a user accessing the equipment online marketplace platform on a user device through the network’ as receiving data and events related to the lifecycle of vehicle and vehicle records, including registration, transactions, service events and ownership records (¶0158, 88)
‘extracting, by the server, from the images or documents of the equipment information identifying the equipment’ as an information extraction unit for extracting various elements of information from records and documents (¶0209) including vehicle identification number (¶0158, 94)
‘generating, by the server, a blockchain entry for the equipment in a shared ledger, the blockchain entry containing the extracted information identifying the equipment’ as creating blockchains using blocks, the blocks including vehicle records with a VIN (¶0097-98)
Nagla fails to explicitly teach:
‘and a metadata file associated with the one or more images or documents’ 
‘the one or more images or documents and the metadata file received’ 
‘metadata file associated with the one or more images’
Sharp teaches:
‘and a metadata file associated with the one or more images or documents’ (¶0794)
‘the one or more images or documents and the metadata file received’ (¶0794)
‘metadata file associated with the one or more images’ (¶0794)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Sharp’s would have allowed Nagla’s to help improve facilitation of an online market (¶274)
	

Regarding claim 2, Nagla and Sharp teach further comprising:
‘verifying, by the server, the information identifying the equipment in the metadata file by smart contracts’ as implementing a smart contract to verify a document, which includes identification information and metadata (Nagla ¶0152; Sharp ¶0794)

Regarding claim 3, Nagla and Sharp teach ‘wherein the one or more images or documents are digitally signed by the user prior to receiving the one or more images or documents and the metadata file to execute the smart contracts’ as multi signature transaction while the vehicle is in escrow (Nagla ¶0161; Sharp ¶0794)

Regarding claim 4, Nagla teaches further comprising:
‘creating, by the server, a unique identification number for the equipment corresponding to the information identifying the equipment’ as the ability to create a unique and global VIN (¶0175)
‘wherein the blockchain entry contains the unique identification number for the equipment’ as creating blockchains using blocks, the blocks including vehicle records with a VIN (¶0097-98)

Regarding claim 5, Nagla teaches ‘wherein the one or more images of the equipment include one or more images of a faceplate of the equipment, the faceplate including information corresponding to the information identifying the equipment’ as receiving images, wherein the images may include a license plate (¶0143, 160)

Regarding claim 6, Nagla teaches ‘wherein the information identifying the equipment includes at least one of an equipment number, a serial number, manufacturer, manufactured site, or manufactured date’ (¶0178)

Regarding claim 7, Nagla teaches further comprising:
‘receiving, by the server, additional information of the equipment from a user’ as updating information on a block(¶0102)
‘updating, by the server, the blockchain entry for the equipment in the shared ledger with the additional information of the equipment’ as updating blockchain blocks accordingly (¶0103)

Regarding claim 8, Nagla teaches ‘wherein the additional information of the equipment includes at least one of current ownership information, ownership date, current equipment location or equipment relocation date’ as updating ownership information (¶0107)

Regarding claim 9, Nagla teaches ‘wherein the additional information of the equipment includes at least one of a service date, an equipment ID, a service center, a type of service, or a service life’ as tracking service and recording service (¶0106)

Regarding claim 10, Nagla teaches ‘wherein the equipment is a vehicle part and the additional information of the equipment includes at least one of a vehicle update date, a vehicle serial number, or a date when the vehicle part was installed or removed from the vehicle’ as tracking service and recording service (¶0106) including vehicle parts history (¶0114)

Regarding claim 11, Nagla teaches a system for generating a digital identity of equipment on an equipment online marketplace platform, comprising:
‘a memory having processor-readable instruction therein’ (¶0208)
‘at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions (¶0208), including functions for:
‘receiving, by a server executing the equipment online marketplace platform through a network, one or more images or documents containing information of the equipment from a user accessing the equipment online marketplace platform on a user device through the network’ as receiving data and events related to the lifecycle of vehicle and vehicle records, including registration, transactions, service events and ownership records (¶0158, 88)
‘extracting, by the server, from the images or documents, the information identifying the equipment’ as an information extraction unit for extracting various elements of information from records and documents (¶0209) including vehicle identification number (¶0158, 94)
‘generating, by the server, a blockchain entry for the equipment in a shared ledger, the blockchain entry containing the extracted information identifying the equipment’ as creating blockchains using blocks, the blocks including vehicle records with a VIN (¶0097-98)
Nagla fails to explicitly teach:
‘and a metadata file associated with the one or more images or documents’ 
‘the one or more images or documents and the metadata file received’ 
‘metadata file associated with the one or more images’
Sharp teaches:
‘and a metadata file associated with the one or more images or documents’ (¶0794)
‘the one or more images or documents and the metadata file received’ (¶0794)
‘metadata file associated with the one or more images’ (¶0794)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Sharp’s would have allowed Nagla’s to help improve facilitation of an online market (¶274)

Regarding claim 12, Nagla and Sharp teach wherein the plurality of functions further include functions for:
 ‘verifying, by the server, the information identifying the equipment in the one or more images or documents by smart contracts’ as implementing a smart contract to verify a document, which includes identification information (Nagla ¶0152; Sharp ¶0794)

Regarding claim 13, Nagla and Sharp teach ‘wherein the one or more images or documents are digitally signed by the user prior to receiving the one or more images or documents and the metadata file to execute the smart contracts’ as

Regarding claim 14, Nagla wherein the plurality of functions further include functions for:
‘creating, by the server, a unique identification number for the equipment corresponding to the information identifying the equipment’ as the ability to create a unique and global VIN (¶0175)
‘wherein the blockchain entry contains the unique identification number for the equipment’ as creating blockchains using blocks, the blocks including vehicle records with a VIN (¶0097-98)

Regarding claim 15, Nagla teaches ‘wherein the one or more images of the equipment include one or more images of a faceplate of the equipment, the faceplate including information corresponding to the information identifying the equipment’ as receiving images, wherein the images may include a license plate (¶0143, 160)

Regarding claim 16, Nagla teaches ‘wherein the information identifying the equipment includes at least one of an equipment number, a serial number, manufacturer, manufactured site, or manufactured date’ (¶0178)

Regarding claim 17, Nagla teaches wherein the plurality of functions further include functions for:
‘receiving, by the server, additional information of the equipment from a user’ as updating information on a block(¶0102)
‘updating, by the server, the blockchain entry for the equipment in the shared ledger with the additional information of the equipment’ as updating blockchain blocks accordingly (¶0103)

Regarding claim 18, Nagla teaches ‘wherein the additional information of the equipment includes at least one of current ownership information, ownership date, current equipment location or equipment relocation date’ as updating ownership information (¶0107)

Regarding claim 19, Nagla teaches ‘wherein the additional information of the equipment includes at least one of a service date, an equipment ID, a service center, a type of service, or a service life’ as tracking service and recording service (¶0106)

Regarding 20, Nagla teaches a non-transitory computer-readable medium containing instructions for facilitating equipment trading through an equipment online marketplace platform, comprising:
‘receiving, by a server executing the equipment online marketplace platform through a network, one or more images or documents containing information of the equipment from a user accessing the equipment online marketplace platform on a user device through the network’ as receiving data and events related to the lifecycle of vehicle and vehicle records, including registration, transactions, service events and ownership records (¶0158, 88)
‘extracting, by the server, from the images or documents, the information identifying the equipment’ as an information extraction unit for extracting various elements of information from records and documents (¶0209) including vehicle identification number (¶0158, 94)
‘generating, by the server, a blockchain entry for the equipment in a shared ledger, the blockchain entry containing the extracted information identifying the equipment’ as creating blockchains using blocks, the blocks including vehicle records with a VIN (¶0097-98)
Nagla fails to explicitly teach:
‘and a metadata file associated with the one or more images or documents’ 
‘the one or more images or documents and the metadata file received’ 
‘metadata file associated with the one or more images’
Sharp teaches:
‘and a metadata file associated with the one or more images or documents’ (¶0794)
‘the one or more images or documents and the metadata file received’ (¶0794)
‘metadata file associated with the one or more images’ (¶0794)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Sharp’s would have allowed Nagla’s to help improve facilitation of an online market (¶274)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166